Citation Nr: 0111853	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
service-connected capsular shift of the right shoulder with 
recurrent subluxations.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1995 through 
July 1999.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes to the Board on appeal from a February 2000 
rating decision of the RO in St. Petersburg, Florida which 
granted the veteran's claim for service connection for 
capsular shift right shoulder with recurrent subluxations and 
assigned a non-compensable rating.  The veteran expressed his 
disagreement in an NOD filed in April 2000.  A SOC was issued 
in June 2000 and the veteran perfected his appeal later that 
month.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The veteran's service connected capsular shift of the 
right shoulder with recurrent subluxations is manifested by 
subjective complaints of pain and limitation of motion, but 
these complaints were not objectively shown on medical 
examination for that purpose.


CONCLUSION OF LAW

The criteria for a compensable rating for service connected 
capsular shift of the right shoulder with recurrent 
subluxations have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.55, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, redefine 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
this claim, and the veteran's relevant treatment records have 
been associated with the claim file.  Moreover, it appears 
that the RO has informed the veteran, by means of the SOC 
issued during the course of this appeal, of that evidence 
which would be necessary to substantiate the claim.  Under 
these circumstances, the Board concludes that VA has met its 
duty to assist in developing the facts pertinent to this 
claim pursuant to the provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, and that no further 
development in this regard is required.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected capsular shift of the right shoulder with 
recurrent subluxations currently evaluated as 0 percent 
disabling, rather than as entitlement to an initial 
compensable evaluation.  Nonetheless, the Board concludes 
that the RO's SOC, dated in June 2000, provided the veteran 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

A review of the service medical records associated with the 
claims file reveal that while in service, the veteran was 
treated numerous times for right shoulder subluxation.  In 
November 1996, he underwent surgery on his right shoulder, an 
arthroscopic glenoid labrum repair.  The veteran continued to 
experience chronic anterior and posterior chronic subluxation 
of the right shoulder that was not responsive to physical 
therapy.  Therefore, in January 1997, a second surgery was 
performed, an inferior capsular shift reconstruction.  
Service medical records from the veteran's post operative 
physical therapy sessions in February, March, April, May and 
June 1997 show steady improvement in his condition.

At a February 2000 VA joints examination, the veteran 
reported that he had experienced his first episode of right 
shoulder subluxation in basic training, and subsequently had 
six recurrent subluxations.  He stated that he underwent 
arthroscopy on the right shoulder and was told he needed a 
second surgery.  The second surgery was performed and the 
veteran underwent subsequent rehabilitation.  The veteran 
stated that since the second surgery, he has had no 
dislocations.  He reported occasional pain, but no loss of 
motion in the shoulder since "pre and post surgery."  He 
stated that he has modified his activities to avoid extremes 
of motion.  He stated that he has no popping, locking or 
catching about the shoulder.  Examination of the shoulder 
revealed an 8 cm incision in the deltopectoral groove that 
was well healed with evidence of staple tracks.  There were 
also two well-healed anterior and posterior portals for 
shoulder arthroscopy.  There was some mild hyperesthesia down 
the anterior medial aspect of the arm that was patchy.  Range 
of motion of the right shoulder demonstrated forward flexion 
to 170 degrees, abduction to 170 degrees.  The veteran was 
able to abduct the shoulder to 90 degrees.  He externally 
rotated the shoulder to 75 degrees and was fearful of going 
further due to possibility of dislocation.  The right 
shoulder was internally rotated to about 80 degrees.  With 
the arm at his side, abduction against resistance was 5/5 
throughout.  Internal and external rotation against 
resistance was also 5/5 throughout.  There were no gross 
sensory deficits other than a hyperesthesia; sulcus sign was 
negative.  The examiner could not get the shoulder to 
subluxate anteriorly or posteriorly with maneuvering.  X-ray 
examination showed normal bony anatomy with no evidence of 
surgical procedure.

The Board notes that the examiner indicated in his report 
that the veteran's service medical records were not made 
available for his review.  However, the veteran presented an 
oral medical history that is a correct account of his actual 
medical history as reflected in his service medical records.  
Furthermore, as this VA joints examination occurred only 7 
months after the veteran was separated from service, the 
Board believes the veteran's residuals were fully examined 
and evaluated at that time.  Based on the circumstances of 
this case in which the examiner received an accurate medical 
history, the Board finds that it would not serve a useful 
purpose to remand the case for another evaluation for the 
examiner to review the service records.  See Soyini v. 
Derwinski, 1 Vet. App. 540,546 (1991)(strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)(remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources are not warranted.

The RO has assigned the veteran's service-connected right 
shoulder disability a noncompensable rating under the 
provisions of Diagnostic Code (DC) 5203 for impairment of the 
clavicle or scapula.  DC 5203 provides for a 10 per cent 
evaluation where there is either malunion or nonunion without 
loose movement.  A 20 per cent rating is assigned where there 
is nonunion with loose movement or dislocation.  In this 
case, the clinical findings do not indicate that the veteran 
exhibits any of these conditions.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2000).

Diagnostic Code 5200, relating to ankylosis of scapulohumeral 
articulation, provides that a 20 percent disability rating is 
warranted for ankylosis of scapulohumeral articulation in a 
favorable position, with abduction to 60 degrees, so that the 
mouth and head can be reached.  A 30 percent disability 
rating is warranted for ankylosis of the scapulohumeral 
articulation in an intermediate position, between favorable 
and unfavorable.  A 30 percent disability rating is assigned 
for ankylosis of the scapulohumeral articulation in an 
unfavorable position, with abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2000).

Diagnostic Code 5201 contemplates limitation of motion of the 
arm.  Pursuant to DC 5201, a 20 percent disability rating is 
warranted when the range of motion of the minor arm is 
limited to shoulder level.  A 30 percent evaluation may be 
assigned when the range of motion of the minor arm is 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2000); see also 38 C.F.R. § 4.71, Plate 
I (2000).

Diagnostic Code 5202 provides for a 20 percent rating for 
malunion of the humerus of the minor arm with moderate 
deformity or if there are infrequent episodes of dislocation 
of the minor shoulder and guarding of arm movement at the 
shoulder level.  Where there is a fibrous union of the 
humerus in the minor extremity, a 40 percent evaluation is 
contemplated.  Nonunion of the humerus (false flail joint) of 
the minor extremity warrants assignment of a 50 percent 
evaluation, and a loss of the head of the humerus (flail 
shoulder) of the minor extremity warrants assignment of a 70 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2000).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected capsular shift 
of the right shoulder with recurrent subluxations is 
appropriately evaluated as a noncompensable disability.  The 
report from the VA examination in February 2000 noted that 
his right shoulder demonstrated flexion to 170 degrees, 
abduction to 170 degrees, internal rotation to 80 degrees, 
and external rotation to 75 degrees.  Full flexion and full 
abduction are to 180 degrees, and full rotation is to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2000).  This VA 
examination showed no functional limitations.  X-ray 
examination of the appellant's shoulder, performed in 
February 2000, revealed normal bony anatomy and no evidence 
of surgical procedure.  There is no evidence of ankylosis for 
evaluation required by DC 5200, limitation of motion has not 
been shown to shoulder level for evaluation pursuant to DC 
5201, and there is no evidence of impairment of the humerus 
for evaluation pursuant to DC 5202.  The medical evidence of 
record does not document findings that approximate malunion 
or nonunion of the scapula and clavicle with or without loose 
movement or dislocation such to provide a basis for an 
increased disability evaluation under DC 5203.

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  However, the pain the 
appellant complains of is not shown on objective examination, 
such as causing symptoms affecting the strength and motion of 
the appellant's right arm, such as atrophy or weakness.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board concludes that the preponderance of the evidence in 
this case is against a compensable evaluation for the 
appellant's right shoulder disability at any time since his 
separation from service.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2000).

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's complaints of shoulder pain have been documented, 
there is no evidence showing that this condition was severe 
enough to cause marked interference with his employment.  
Moreover, higher schedular ratings are available for more 
severe symptoms, and the rating schedule is not shown to be 
inadequate for proper evaluation.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for service-connected 
capsular shift of the right shoulder with recurrent 
subluxation is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

